DETAILED ACTION
The present application 17/013,262, filed on 03/12/2021, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                                                                                                             
Drawings
2	The drawings received on 9/04/2020 are accepted by the Examiner.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under provisional application No. 62/897536 is acknowledged.

			 Review under 35 USC § 101

4. 	Claims 1-20 are directed to a method, an article of manufacture and a system have been reviewed. Claims 1-8 are appeared to be in one of the statutory categories [e.g. a process]. Claims 1-8 recite a method of identifying section boundaries in a first text using a trained sequence labeling model. Claims 1-8 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 9-15 are appeared to be in one of the statutory categories [e.g. an article of manufacture]. Claims 9-15 recite one or more non-transitory storage media storing one or more computer programs comprising: instructions which, when executed by a computing system having one or more processors, cause the computing system to perform identifying section boundaries in a first text using a trained sequence labeling model. Claims 9-15 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 16-20 are appeared to be in one of the statutory categories [e.g. a machine]. Claims 16-20 comprise one or more processors; storage media; and instructions of identifying section boundaries in a first text using a trained sequence labeling model.  Claims 16-20 do not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 7 and 15 recites the limitation "the JOB".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 5, 8, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 2007/0260564 A1), hereinafter Peters.
Referring to claim 1, Peters discloses a computer-implemented method, comprising: using a trained sequence labeling model to tag tokens in first text (See para. [0002], [0054]-para. [0057] and para. [0062] Figures 1 & 3,using an annotated [e.g. labeled] trained model to generate text segmentation, the text segmentation includes a section which is defined as a concatenated sequence of words [e.g. tokens], each section of the annotated training corpus must assigned to a predefined topic or label [tag], based on this assignment, the system assigns/generates labels or topic for words in sections of an unstructured text) ; based on tags assigned to tokens in the first text by the trained sequence labeling model (See para. [0056], para. [0061]-para. [0065], performing a text segmentation and topic assignment using the trained annotation model to obtain topic sequence, topic position and the section length, the system assigns a topic j [e.g. tag j] to a text block i [e.g. token i], the text block i is a sequence of words or tokens), identifying section boundaries in the first text (See para. [0064], para. [0065], for the given combination of text block [e.g. token i] and topic [e.g. tag j], the system determines a best partial segmentation which locates the section ends at the end of text block [boundaries]); based on the section boundaries identified in the first text, identifying sections in the first text (See para. [0064] and para. [0065], for each combination of text block i with topic j, the topic index j is compared with the maximum topic index j.sub.max and when j is smaller than j.sub.max, the method returns to step 308 by incrementing the topic index j by one. When in step 308 the topic index j equals j.sub.max, the method proceeds with step 314. Step 314 compares the text block index i with the maximum text block index i.sub.max representing the end of the inputted text [e.g. identifying all the topics in the text until reaches the last block [token] representing the end of the text], the system stores all topics j  [e.g. tags j], also note in para. [0033] and para. [0036], the system performs text segmentation model by means of a two-dimensional simultaneous optimization over the section boundaries and the assigned topics, not only the assignment of optics to sections of the text, but also the segmentation of the text into sections of text including the topic sequence, the topic position and the section length), and storing second text comprising and identifying the sections (See para. [0029], para. [0033], para. [0035], para. [0056], para. [0061]-[0065] performing a text segmentation and topic assignment using the trained annotation model annotated [e.g. labeled] trained model for other unstructured text including the topic sequence, the topic position and the section length, for example, a first portion of text is associated to a first topic , a second portion of stream text is associated to a third topic, the system assigns the topics to sections of text).
As to claims 4, 12 and 19, Peters also discloses reading a window of the first text (See para. [0033], para. [0054] and Figure 1, reading a stream/frame of a text, using the text segmentation model), adaptively tokenizing the window of the first text to obtain a set of tokens (See para. [0033], para. [0054] and Figure 1, reading a stream/frame comprises a number of words w.sub1…w sub N, the text is segmented into a number of sections), wherein at least a first token of the set of tokens is a single-character token and at least a second token of the set of tokens is a multi-character token (See para. [0033] and para. [0054] and Figure 1, the word w1 is a single token and the word beginning from w1 [e.g. word 104] and ends with wx [e.g. word 106] is a multiple-character token); and using the trained sequence labeling model to tag the first token; and using the training sequence labeling model to tag the second token (See para. [0002], [0054]-para. [0057] and para. [0062] Figures 1 & 3, using an annotated [e.g. labeled] trained model to generate text segmentation, the text segmentation includes a section which is defined as a concatenated sequence of words [e.g. tokens], each section of the annotated training corpus must assigned to a predefined topic or label [tag], based on this assignment, the system assigns/generates labels or topic for words in sections of an unstructured text). 
As to claims 5, 13 and 20, Peters discloses reading a window of text from a training example (See para. [0033], para. [0054] and Figure 1, reading a stream/frame of a text, using the text segmentation model); adaptively tokenizing the window of text to obtain a set of tokens (See para. [0054] and para. [0055] and Figures 1, segmenting the word stream to obtain a number of words [e.g. tokens] W.sub1…wsub N); tagging a first token in the set of tokens as beginning a heading (See para. [0043], para. [0046], para.[0055] labeling a word w1 in the set of words in a first section which assigned to topic/label 108); tagging a second token in the set of tokens as inside the heading (See para. [0046] and [0055] labeling a second token or word x+1…Wy in a first section which assigned to label 112 which is inside the topic/label 108); and learning the trained sequence labeling model based on a tagged version of the training example in which the first token is tagged as beginning the heading and the second token is tagged as inside the heading (See para. [0002], para. [0054]- para. [0057] and Figure 2, using an annotated [e.g. tagged] trained model, the annotated trained model learned from training example includes obtaining section boarders, section labels and annotate section labels to topics to assign/generate labels or topic for words in sections of an unstructured text). 
As to claim 8, Peters discloses wherein: the first text is unstructured text (See para. [0003], the text can be unstructured documents); and the second text is structured text (See para. [0003], the text also can be weakly structured documents). 
Referring to claims 9 and 16, Peters discloses one or more non-transitory storage media storing one or more computer programs comprising: instructions which, when executed by a computing system having one or more processors, cause the computing system to perform (See para. [0010], the present invention aims to provide an improved computer program product for the segmentation of a text and assignment of topics and/or labels to text sections by making use of multiplicity statistical information gathered from a training corpus): 
using a trained sequence labeling model to tag tokens in unstructured text (See para. [0002], [0054]-para. [0057] and para. [0062] Figures 1 & 3,using an annotated [e.g. labeled] trained model to generate text segmentation, the text segmentation includes a section which is defined as a concatenated sequence of words [e.g. tokens], each section of the annotated training corpus must assigned to a predefined topic or label [tag], based on this assignment, the system assigns/generates labels or topic for words in sections of an unstructured text); based on tags assigned to tokens in the unstructured text by the trained sequence labeling model (See para. [0056], para. [0061]-para. [0065], performing a text segmentation and topic assignment using the trained annotation model to obtain topic sequence, topic position and the section length, the system assigns a topic j [e.g. tag j] to a text block i [e.g. token i], the text block i is a sequence of words or tokens), identifying section boundaries in the unstructured text (See para. [0064], para. [0065], for the given combination of text block [e.g. token i] and topic [e.g. tag j], the system determines a best partial segmentation which locates the section ends at the end of text block [boundaries]); based on the section boundaries identified in the unstructured text, identifying sections in the unstructured text (See para. [0064] and para. [0065], for each combination of text block i with topic j, the topic index j is compared with the maximum topic index j.sub.max and when j is smaller than j.sub.max, the method returns to step 308 by incrementing the topic index j by one. When in step 308 the topic index j equals j.sub.max, the method proceeds with step 314. Step 314 compares the text block index i with the maximum text block index i.sub.max representing the end of the inputted text [e.g. identifying all the topics in the text until reaches the last block [token] representing the end of the text], the system stores all topics j  [e.g. tags j], also note in para. [0033] and para. [0036], the system performs text segmentation model by means of a two-dimensional simultaneous optimization over the section boundaries and the assigned topics, not only the assignment of optics to sections of the text, but also the segmentation of the text into sections of text including the topic sequence, the topic position and the section length) and storing structured text comprising and identifying the sections (See para. [0029], para. [0033], para. [0035], para. [0056], para.[0061]-[0065] performing a text segmentation and topic assignment using the trained annotation model annotated [e.g. labeled] trained model for other unstructured text including the topic sequence, the topic position and the section length, for example, a first portion of text is associated to a first topic , a second portion of stream text is associated to a third topic, the system assigns the topics to sections of text). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Peters (US 2007/0260564 A1) and in view of Tatsumi et a. (US 2008/0148144 A1), hereinafter Tatsumi.
As to claims 2, 10 and 17, Peters discloses based on words of text, of the first text, that start the sections identified in the first text (See para. [0064], para. [0065], for the given combination of text block [e.g. token i] and topic [e.g. tag j], the system determines a best partial segmentation which locates the section ends at the end of text block [boundaries]).
Peter does not explicitly disclose based on styles of text, of the first text, that start the sections identified in the first text.
Tatsumi discloses based on styles of text, of the first text, that start the sections identified in the first text (See para.[0022], para. [0178], the system analyzes basic layout includes analyzes tags or titles corresponding to a first layout component [ text section/block] on the basic of the name, property and style of document components, note in para. [0232], the system determines whether the first component [e.g. text section/ block] has a boundary line as shown in Figure 44), identifying hierarchical relationships between the sections (See para. [0178], the system identifies the hierarchal relationship of a second layout component [e.g. a second text section/block] that are related to the first layout component [e.g. the first text section/block]); and storing the second text identifying the hierarchical relationships between the sections (See para. [0178], storing the hierarchical relationship of the second layout components [e.g. the second text section/block] with a distance between the first layout component [e.g. the first text section/block]). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tokens/words in the text document of Peters to include styles of text and hierarchical relationships between the sections, as taught by Tatsumi. Skilled artisan would have been motivated to assign display titles/tags of the text blocks in respective display regions to maintain a layout of a document (See Tatsumi, para. [0002]).  In addition, both references (Tatsumi and Peters) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as document layout analysis. This close relation between both references highly suggests an expectation of success.
As to claims 3, 11 and 18, Tatsumi discloses determining a first style of a text, of the first text, that starts a first section of the sections (See para.[0022], para. [0178], the system analyzes basic layout includes analyzes tags or titles corresponding to a first layout component [ text section/block] on the basic of the name, property and style of document components, note in para. [0232], the system determines whether the first component [e.g. text section/ block] has a boundary line as shown in Figure 44), determining if the first style is a new style or a previously detected style among one or more sections of the sections processed so far; if the first style is the new style, then creating a new hierarchical level for the new style and assigning the first section to the new hierarchical level, or if the first style is the previously detected style, then assigning the first section to a hierarchical level previously created for the previously detected style (See para. [0094]-para.[0097], the system determines whether arrangement of specified document elements belong to a specific layout components which were already analyzed and groups the document/text elements including name, property and style, an arrangement of document description elements belonging thereto is referred so as to further analyze a layout by grouping the document description elements juxtaposed in a direction orthogonal to the direction which was used for the preceding grouping process, and repeating a process of replacing a previously analyzed layout components for a predetermined number of times. Also, if a document description element analyzed as a layout component is the only one child for a parent document description element, the analyzed document description element may be replaced with the parent document description element. In analyzing a layout of a subsequent hierarchy level, each of layout components that were analyzed previously is reprocessed. To be more specific, referring to the arrangement of document description elements belonging to layout components analyzed previously, the document description elements juxtaposed in a determined direction are grouped. And the arrangement of document description elements under the grouped document description elements are referred, so as to analyze a layout by repeating the process of grouping the document description elements juxtaposed in a direction orthogonal to the direction which was used for the preceding grouping process for a predetermined number of times. As a direction used for an initial grouping process in the layout analysis of this subsequent hierarchy level, a direction orthogonal to the direction used for the final grouping process in the upper level layout analysis may be used. If the process of analyzing the subsequent hierarchy level is repeated, a layout analysis of an arbitrary hierarchy level can be realized within a possible range). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tokens/words in the text document of Peters to include styles of text and hierarchical relationships between the sections, as taught by Tatsumi. Skilled artisan would have been motivated to assign display titles/tags of the text blocks in respective display regions to maintain a layout of a document (See Tatsumi, para. [0002]).  In addition, both references (Tatsumi and Peters) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as document layout analysis. This close relation between both references highly suggests an expectation of success.
8.	Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Peters (US 2007/0260564 A1) and in view of Dash et al. (US Patent 10, 963, 590 B1), hereinafter Dash.
As to claims 6 and 14, Peters disclose converting a word sequence to a labeled training item sequence; and learning the trained sequence labeling model based on the labeled training item sequence (See para. [0033] and para. [0034] converting segmentation of a given word stream of N words w.sub.1.sup.N:=w.sub.1, . . . , w.sub.N into K sections that are labeled by the topics t.sub.1.sup.K:=t.sub.1, . . . , t.sub.K and characterized by the section end positions, i.e. word indices n.sub.1.sup.K:=n.sub.1, . . . , n.sub.K, the labeled words reflects position dependency of a sequence of words within a text section, for example, the system reads a first portion of text and determines the first portion is associated to a first topic, the system reads a second portion of the stream of text is associated to a third topic with a text emission probability of 0.5 and the same second portion of the text stream is correlated to a second topic with a text emission probability of 0.3, the system assigns the first topic to the first portion of a text stream and assigns the third topic to the second portion of the text stream). 
Peters does not explicitly disclose an IOB sequence.
However, Dash discloses IOB sequence (See Figure 8, training data tagged in IOB format).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the sequence in the training model to include an IOB sequence, as taught by Dash. Skilled artisan would have been motivated to use an IOB format which helps to disambiguate situations in which similar entities follow each other (See Dash, col 7, lines 30-57).  In addition, both references (Dash and Peters) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as tagging a sequence of characters. This close relation between both references highly suggests an expectation of success.
As to claims 7 and 15, Peters discloses generating local heading features for a word sequence; generating heading context features for the word sequence; generating a labeled training item sequence for the word sequence based on the local heading features and the heading context features generated for the word; and learning the trained sequence labeling model based on the labeled training item sequence (See para. [0033] and para. [0034] converting segmentation of a given word stream of N words w.sub.1.sup.N:=w.sub.1, . . . , w.sub.N into K sections that are labeled by the topics t.sub.1.sup.K:=t.sub.1, . . . , t.sub.K and characterized by the section end positions, i.e. word indices n.sub.1.sup.K:=n.sub.1, . . . , n.sub.K, the labeled words reflects position dependency of a sequence of words within a text section, for example, the system reads a first portion of text and determines the first portion is associated to a first topic, the system reads a second portion of the stream of text is associated to a third topic with a text emission probability of 0.5 and the same second portion of the text stream is correlated to a second topic with a text emission probability of 0.3, the system assigns the first topic to the first portion of a text stream and assigns the third topic to the second portion of the text stream, also note in para. [0043], [the system assigns a label to each section of text, the label which is assigned to a section of text is chosen from a set of labels that are associated to the topic which is assigned to said text section. Whereas the topic represents a generic term and refers to a semantic meaning of a section, a label represents a concrete heading of a section).
Peters does not explicitly disclose IOB sequence.
Dash discloses IOB sequence (See Figure 8 and col 7, lines 30-50, the system tokenizes the text and generates a machine learning tagging model using training data or tag the tokens using a pre-trained machine learning tagging model, if the machine learning tagging model is to be trained, the training data may be tagged in IOB format, in IOB format, a token may be associated with one of the letters “I”, “O” or “B”, as well as a label categorizing the token).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the sequence in the training model to include an IOB sequence, as taught by Dash. Skilled artisan would have been motivated to use an IOB format which helps to disambiguate situations in which similar entities follow each other (See Dash, col 7, lines 30-57).  In addition, both references (Dash and Peters) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as tagging a sequence of characters. This close relation between both references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bhotika et al. (US 2020/0160050 A1) discloses techniques for layout-agnostic complex document processing are described. A document processing service can analyze documents that do not adhere to defined layout rules in an automated manner to determine the content and meaning of a variety of types of segments within the documents. The service may chunk a document into multiple chunks, and operate upon the chunks in parallel by identifying segments within each chunk, classifying the segments into segment types, and processing the segments using special-purpose analysis engines adapted for the analysis of segment types to generate results that can be aggregated into an overall output for the entire document that captures the meaning and context of the document text. 
Subramaniam et al. (US 2015/0356057 A1) discloses techniques for training a natural language understanding (NLU) engine may include generating a first annotation of free-form text documenting a healthcare patient encounter and a link between the first annotation and a corresponding portion of the text, using the NLU engine. A second annotation of the text and a link between the second annotation and a corresponding portion of the text may be received from a human user. The first annotation and its corresponding link may be merged with the second annotation and its corresponding link. Training data may be provided to the engine in the form of the text and the merged annotations and links.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153